Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The response filed 7/29/21 has been entered. Claims 1-11 are currently pending, with claims 6-11 being withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (US 2018/0290393) in view of Miller (US 2013/0014367).
Regarding claims 1 and 5, Bloch teaches an ultrasonic manipulator comprising an end effector (figure 1 #106) comprising an ultrasonic cutting device and an ultrasonic welder (bonding device) (paragraph 4).
	Bloch does not teach an ultrasonic machining device or an ultrasonic inspecting device.
	Miller teaches an end effector with an ultrasonic machining device and an ultrasonic inspecting device (paragraph 77).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bloch such that the end effector comprises an ultrasonic machining device and an ultrasonic inspecting device as taught by Miller as doing such would allow the user to inspect the material worked upon and trim the material accordingly (paragraphs 77 and 92).

Regarding claim 3, the teachings of Bloch and Miller are disclosed above. Bloch also teaches that the end effector comprises a vacuum head (paragraph 4) which is used to pick up the material worked upon and place it at a second location (figure 13). Therefore Bloch teaches a pick and place system.

Regarding claim 5, the teachings of Bloch and Miller are disclosed above.

Miller teaches that the machining device is a milling tool head (paragraph 77).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bloch such that the end effector comprises a milling tool head as taught by Miller as doing such would allow the user to trim the material accordingly (paragraphs 77 and 92).


Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bloch (US 2018/0290393) in view of Miller (US 2013/0014367), as disclosed in the rejection of claim 1 above, and in further view of Morey (US 9486927).
Regarding claim 2, the teachings of Bloch and Miller are disclosed above.
The references do not teach an end effector with a pair of paddles.
Morey teaches an end effector (figure 2 #200) with a pair of gripping surfaces (238 and the corresponding opposite side) (paddles).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bloch and Miller such that the end effector comprises pair of gripping surfaces (paddles) as taught by Morey as doing such would prevent slippage and allow advantageous manipulation of the object being processed (column 8 lines 36-51).

Regarding claim 4, the teachings of Bloch and Miller are disclosed above.
The references do not teach that the paddles include a transmitter.

At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify Bloch and Miller such that the gripper contains a sensor that relays information as taught by Morey as doing such would allow the user to determine force and torque values as well as location and information about the environment (column 6 lines 12-33). Since the sensor is used to determine these values and the information is sent back to the user, one of ordinary skill in the art would know that a transmitter must be used to relay said data. Therefore the gripper (paddles) would include a transmitter. Further, it would have been obvious to one of ordinary skill in the art to have a transmitter or receiver at any locations where it was desired to communicate data. This is a rearrangement/duplication of parts and would not produce any new or unexpected results.


Response to Arguments
Applicant's arguments filed 7/29/21 have been fully considered but they are not persuasive.
Applicant argues on pages 5-6 of the Remarks that Bloch does not teach the process of creating three-dimensional preforms.
In response to applicant’s invention, the applicant only claims the apparatus and its components, not the method by which the apparatus is enabled to create three dimensional preforms. The statement of “processing three-dimensional preforms” is not 
It is further noted that Bloch and Miller teach all of the components of the ultrasonic manipulator and therefore would read upon the claim.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/MATTHEW HOOVER/Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748